DETAILED ACTION
	This communication is in response to the application filed 11/2/2020. Claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the textual fields/contents in figure 1 is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maheshwari et al. (US 20180248960).
As per claims 1, 5-6, Maheshwari et al. (US 20180248960) teaches
a search word suggester comprising: a column extraction unit configured to extract a column on left-hand end of table data in a document; a named entity extraction unit configured to extract, from words in the extracted column, a word arranged uppermost as an abstract word and extract, from the words in the extracted column, a word below the uppermost word as a named entity for the extracted abstract word (para. 370: the event processing system can apply a late-binding schema to the events to extract values for fields defined by the schema, and determine which events have values that are extracted for a field. A component in the entity definition includes (a) an element name that can be, in one implementation, a name of a field defined by the schema, and (b) one or more element values that can be, in one implementation, one or more extracted values for the field identified by the element name; para. 651: Column header row 17661 shows a column identification, such as a title or field name, for each column displayed including a check box for column 17670, "Entity" for column 17672; para. 1389: the order of region tiles proceeds from left-to-right then top-to-bottom, with the first tile located in the leftmost, topmost position); 
an information generation unit configured to generate named entity information in which the extracted abstract word and the named entity for the extracted abstract word are associated with each other (para. 489: when the "Get indexer entities" search query is performed, GUI 30000 displays a search result set 30050 that is a table having a first entry as the column identifier row 30012/which is equivalent to the extracted abstract word/column name/label, and a second entry as a data row 30019/equivalent to the named entity/event, which represents the one event that has the value "indexer" in the field named "role".)  

As per claims 3, 8, 11, Maheshwari et al. teaches
extract a column from table data with a title, among table data in a document, the column having a word arranged uppermost including a character string of the title of the table data; a named entity extraction unit configured to extract, from words in the extracted column, a word arranged uppermost as an abstract word and extract, from the words in the extracted column, a word below the uppermost word as a named entity for the extracted abstract word; generate named entity information in which the extracted abstract word and the named entity for the extracted abstract word are associated with each other (para. 489: when the "Get indexer entities" search query is performed, GUI 30000 displays a search result set 30050 that is a table having a first entry as the column identifier row 30012/which is equivalent to the extracted abstract word/column name/label, and a second entry as a data row 30019/equivalent to the named entity/event, which represents the one event that has the value "indexer" in the field named "role"; para. 651: Column header row 17661 shows a column identification, such as a title or field name, for each column displayed including a check box for column 17670, "Entity" for column 17672; para. 1389: the order of region tiles proceeds from left-to-right then top-to-bottom, with the first tile located in the leftmost, topmost position; fig. 17b-c: entity name: foobar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 20180248960) in view of Runchey (US 7774388).
As per claims 2, 7, 10, Maheshwari et al. teaches
wherein when the column left-hand end of the table data is a column indicating an item number, the column extraction unit extracts a column that is on right side of and is adjacent to the column indicating the item number (col. 6:42-53: the unique identifier is usually the first column in a relational table or spreadsheet; col. 48:3-27: Each column expects a data value of a particular type. For example, one column might require a unique identifier, another might require text representing a person's name, another might require an integer representing hourly pay in cents. For example, a table that represents companies might have the following columns: ID (integer identifier, unique to each row); Name (text); Address line 1 (text); Address line 2 (text); City (integer identifier, drawn from a separate
table of cities, from which any state or country information would be drawn); Postal code (text); Industry (integer identifier, drawn from a separate table of industries); etc.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maheshwari et al. and Runchey in order to effectively extract the entit(ies) data for displaying to the user instead of rowIDs/locations of where the matched entit(ies) data being stored being displayed to the users.

Claims 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 20180248960) in view of Roulland et al. (US 20110225155).
As per claims 4, 9, 12, Maheshwari et al. teaches at para. 528: aliases can be sensibly expanded to include entity names. Maheshwari does not explicitly teach suggests a word as a result of combining the input search word with the named entity.
	Roulland et al. teaches
a suggestion unit configured to refer to the named entity information, when the abstract word included in the named entity information is input as a search word, to read out, as a candidate of the search word, the named entity corresponding to the input search word, and suggests a word as a result of combining the input search word with the named entity (para. 17-18, 42: entity suggestion component 76 suggests terms from the extracted entity structures for refining the query; fig. 2: suggestion unit suggests candidate(s) of search word, e.g., named entit(ies) to the user for selection; para. 65). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maheshwari et al. and Roulland in order to effectively allow users to select and/or extract the matched/relevant entit(ies) data being displayed to the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Espenshade (US 20150269175) teaches at para. 45: entity column; 72: entity lists and suggestions to input queries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




3/14/2022
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163